This appeal was taken from a decree rendered October the 3d, 1930, sustaining a demurrer to appellants' bill of complaint. In the meantime, October the 25th 1930, the trial court rendered a final decree dismissing the bill, and the appeal was not taken until after the rendition of said final decree. This being the case, the appeal should have been taken from said final decree under section 6078 and not from the interlocutory *Page 400 
decree, as governed by section 6079 of the Code of 1923. Schwarz v. Barley, 142 Ala. 439, 38 So. 119. Had the appeal been taken from the final decree, the decree upon the demurrer could be reviewed, section 6079, but after a final decree was rendered, and before the appellants appealed under section 6079, they had no right to appeal under said last section. It would be anomalous to reverse the decree on the demurrer and leave in full force and effect the final decree dismissing the bill, as no appeal was taken therefrom, and the action of the trial court in that respect cannot be reviewed upon the present appeal.
The motion to dismiss must be sustained, and the appeal is accordingly dismissed.
Appeal dismissed.
SAYRE, THOMAS, and BROWN, JJ., concur.